Response to Arguments
	Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive.
	New Matter:
	With respect to claim 1, applicant points to Fig. 2 as support for the claim limitation of “a center of gravity of the club head is located toe-ward of the plurality of ribs”. However, Fig. 2 shows three ribs, 230, 210, 220. The claim language requires a toe-ward CG to “the plurality of ribs”. If the claim language were amended to “a center of gravity of the club head is located toe-ward of two of the plurality of ribs” the limitation would be supported by Fig. 2. Similarly, and with respect to claim 14, the claim requires “the plurality of external ribs” to converge. Applicant again points to Fig. 2, which shows three external ribs, including rib 210 that does not converge. If the claim language were amended to “two of the plurality of ribs converge” then Fig. 2 would indeed support the amendment. If applicant is arguing that only two external ribs are present, this is not shown by Fig. 2. Moreover, if only two external ribs are present, then it is unclear where the CG is positioned since Fig. 2 shows CG in an embodiment with three ribs. 
	103:
Applicant continues to argue that the distance between the external ribs is not a result effective variable. Examiner, again, respectfully traverses. One ordinary skill in the art would understand that the “spacing” of the ribs falls within the general teaching that the plurality of ribs can be “placed in ... locations of the club head 40 in order to influence the center of gravity, moment of inertia”.  In other words, since the location/positioning of the ribs is a result effective variable for club MOI and CG, the spacing therebetween is as well.
See Tavares et al. at paragraph [0056]. The question at hand is whether the addition of the toe positioned weight (taught by Tavares) is sufficient to move CG toe-ward of “the plurality of external ribs” of primary reference Antonious. Here, examiner again refers to well-known principles and teachings that the amount of fade bias is directly proportional to the overall weight of the added weights at the toe position. Heavy weights (e.g. tungsten) or multiple weights would achieve drastic shift in the CG. Such weighting techniques are very well known corrective methods for players with duck hook and pull flight patterns. The desired location of the CG can be easily accomplished via routine experimentation of the weight size and density. 
	Lastly, applicant points to an alleged inconsistency between the rationales supporting the proposed modification of the external rib spacing and the modification of the club CG. Examiner notes that the proposed modification of the external rib spacing is based on a desired MOI influence, not CG. There is no inconsistency. 

/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711